Citation Nr: 0000300	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for osteoarthritis and 
tarsonavicular degenerative arthritis of the left first 
metatarsophalangeal joint, and osteoarthritis of the right 
first metatarsophalangeal joint, currently evaluated as 10 
percent disabling.

3.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1996 and July 1997, the Board remanded this case to 
the RO for additional development.  A hearing was held before 
the undersigned in October 1999. 

In July 1997, the Board noted that an April 1996 examination 
had revealed a surgical scar, apparently a residual of 
surgery performed as a result of the service-connected knee 
disability.  Consequently, the record presented the issue of 
entitlement to service connection for this scar.  This matter 
was referred to the RO for appropriate action.  It is unclear 
what action, in any, was performed by the RO regarding this 
issue.  This issue is again referred to the RO for 
appropriate action.  


REMAND

At the hearing held before the undersigned in October 1999, 
the veteran stated that surgery had been performed on his 
left foot at the Durham VA Medical Center (VAMC) following 
the most recent VA examination in March 1998.  Records 
regarding this treatment are pertinent to the veteran's 
claims and have not been associated with the claims folder.    

In July 1997, the Board requested a VA examination be 
performed to answer critical medical questions raised by the 
veteran's claims.  The VA examination of March 1998 has 
failed to answer many of the questions raised by the Board in 
July 1997, a direct violation of the U.S. Court of Appeals 
for Veterans Claims (Court) decision in Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, an additional remand of 
this case under the Court's decision in Stegall is required.

It should be noted that this case has been remanded on two 
occasions by the Board to fulfill the duty to assist.  
Nevertheless, in view of the state of the record, further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including, most importantly, 
records of the surgery performed on the 
veteran's left foot at the Durham VAMC 
following the March 1998 VA examination.

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disabilities.  The 
claims folder or the pertinent medical 
records contained therein must be 
reviewed by the examiner in conjunction 
with the examination.  A copy of this 
remand must be reviewed by the examiner.  
All necessary tests should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, clinical 
findings and comment on the functional 
limitation, if any, caused by the 
veteran's service connected disabilities.  
The examiner should provide explicit 
responses to the following questions:

(a)  What are the manifestations of the 
service-connected right knee disability?

(b)  What are the manifestations of the 
service-connected osteoarthritis and 
tarsonavicular degenerative arthritis of 
the left and right first 
metatarsophalangeal joints?

(c)  Does the veteran have complaints of pain 
which he attributes to his service-connected 
disabilities?  If so, the examiner must 
specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to the service-connected 
disabilities, such as pain on movement, 
swelling, deformity or atrophy of disuse or 
any other objective finding that supports or 
does not support the level of subjective 
complaints.  

(d)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of his 
service-connected disabilities?  If so, the 
examiner should comment on the severity of 
his incoordination and the effects 
incoordination has on his ability to 
function.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  After completion of the above, the RO 
should readjudicate the veteran's claims 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claims must be within the analytical 
framework provided by the Court in DeLuca 
v. Brown, 8 Vet. App. 202, 205-6 (1995), 
and it must consider alternative 
diagnostic criteria, other than that 
provided under Diagnostic Code 5257.  
Further, the RO should consider the 
applicability of the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
with respect to the veteran's entitlement 
to separate ratings for his right knee 
disorder.  In this regard, should the RO 
find that the knee disability involves 
arthritis, a determination whether a 
separate rating is in order for this 
condition should be made within the 
analytical framework provided by the 
General Counsel's holding in VAOPGCPREC 
23-97.  

6.  Upon completion of the above, the RO 
should again review the record.  If a 
combined 100 percent schedular evaluation 
is not established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on unemployability due 
to a service-connected disabilities with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (1999).

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on all matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	
		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



